DETAILED ACTION

This action is responsive to Applicant’s reply filed on 8 September 2022 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-3, 6, and 15-16 are currently amended.
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. §§ 102(a)(1) and (a)(2) as being anticipated by Greenberg, US 2019/0222672 A1.
Regarding claim 1, Greenberg teaches a system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to: 
Provide, within a graphical user interface, a contextual hub comprising content associated with a plurality of third-party sources. In Greenberg, a user device may present first content within a graphical user interface. Greenberg fig. 1 (interface unit 116), ¶ 29. The content may be, for example, text, images, audio, video, or web pages. Id. ¶ 18. The phrase “content associated with a plurality of third-party sources” has been interpreted to include content associated with systems external to the user device (e.g., web-accessible content). See Spec. ¶ 9. In Greenberg, the provided content may originate from external systems. For example, the content may comprise a hyperlink to web-accessible content. Greenberg ¶ 18.
Obtain a contextual model corresponding to the contextual hub based at least in part on contextual information associated with the plurality of third-party sources by utilizing a trained machine learning model. In Greenberg, a contextual model (i.e., “user model”) may be obtained based on contextual information associated with a plurality of third-party sources (e.g., historical information). Greenberg fig. 4 (step 406), ¶¶ 21, 52. The contextual model may be obtained by using a trained machine learning model. Id. ¶¶ 23, 52, 61.
Analyze, utilizing the contextual model, third-party source content corresponding with a third-party source of the plurality of third-party sources; identify based on analyzing the third-party source content, related information from the third-party source. In Greenberg, the contextual model may be used to analyze third-party content in order to identify related information. Greenberg fig. 4 (408), ¶ 54.
Add a link to the related information within the graphical user interface of the contextual hub. In Greenberg, the related information may be sent to the user device for presentation. Greenberg fig. 4 (step 410), ¶¶ 29, 55. The related information may comprise, e.g., a link. Id. ¶¶ 18, 46.
Regarding claim 2, which depends on claim 1, Greenberg teaches wherein the plurality of third-party sources comprises at least one of: a digital messaging system; a digital media management system; or a calendar system. In Greenberg, the third-party sources may be a digital media management system. Greenberg ¶ 18.
Regarding claim 3, which depends on claim 1, Greenberg teaches wherein the plurality of third-party sources is accessible by a plurality of users. In Greenberg, the content may comprise a hyperlink to web-accessible content. Greenberg ¶ 18. Web-accessible content is accessible by a plurality of users.
Regarding claim 4, which depends on claim 1, Greenberg teaches generate the contextual model by: utilizing, as input into the trained machine learning model, the contextual information associated with the plurality of third-party sources; and receiving the contextual model as output from the trained machine learning model. Greenberg ¶ 46.
Regarding claim 5, which depends on claim 1, Greenberg teaches update the contextual model by: receiving user input indicating whether the related information is relevant to the contextual hub; and modifying parameters of the contextual model based on the user input. Greenberg ¶¶ 27-28, 57.
Regarding claim 6, Greenberg teaches a method comprising: 
Providing, within a graphical user interface, a contextual hub comprising content associated with a plurality of third-party sources. In Greenberg, a user device may present first content within a graphical user interface. Greenberg fig. 1 (interface unit 116), ¶ 29. The content may be, for example, text, images, audio, video, or web pages. Id. ¶ 18. The phrase “content associated with a plurality of third-party sources” has been interpreted to include content associated with systems external to the user device (e.g., web-accessible content). See Spec. ¶ 9. In Greenberg, the provided content may originate from external systems. For example, the content may comprise a hyperlink to web-accessible content. Greenberg ¶ 18.
Obtaining a contextual model corresponding to the contextual hub based at least in part on contextual information associated with the plurality of third-party sources. In Greenberg, a contextual model (i.e., “user model”) may be obtained based on contextual information associated with a plurality of third-party sources (e.g., historical information). Greenberg fig. 4 (step 406), ¶¶ 21, 52. 
Analyzing, utilizing the contextual model, third-party source content corresponding with a third-party source of the plurality of third-party sources; identifying, based on analyzing the third-party source content, related information from the third-party source. In Greenberg, the contextual model may be used to analyze third-party content in order to identify related information. Greenberg fig. 4 (408), ¶ 54.
Adding a link to the related information within the graphical user interface of the contextual hub. In Greenberg, the related information may be sent to the user device for presentation. Greenberg fig. 4 (step 410), ¶¶ 29, 55. The related information may comprise, e.g., a link. Id. ¶¶ 18, 46.
Regarding claim 7, which depends on claim 6, Greenberg teaches wherein the plurality of third-party sources comprises at least one of: a digital messaging source; a digital web source; a digital media management source; or a calendar source. In Greenberg, the third-party sources may be digital web sources. Greenberg ¶¶ 18, 46.
Regarding claim 8, which depends on claim 6, Greenberg teaches associating the contextual hub with a plurality of users. In Greenberg, historical use of a contextual hub may be associated with multiple users. Greenberg ¶ 54.
Regarding claim 9, which depends on claim 8, Greenberg teaches wherein the contextual information associated with the plurality of third-party sources comprises: associations between each of the plurality of users and each of the plurality of third-party sources; or information related to content of the plurality of third-party sources. In Greenberg, the contextual information may comprise information related to the content of the plurality of third-party sources. Greenberg ¶¶ 21, 51.
Regarding claim 10, which depends on claim 6, Greenberg teaches obtaining the contextual model by: utilizing, as input into a trained machine learning model, the contextual information associated with the plurality of third-party sources; and receiving the contextual model as output from the trained machine learning model. Greenberg ¶ 46.
Regarding claim 11, which depends on claim 6, Greenberg teaches obtaining the contextual model by: analyzing characteristics of contextual models in a repository of pre-generated contextual models; and determining, based on the characteristics of the pre-generated contextual models and the contextual information, a closest matching pre-generated contextual model. Greenberg ¶ 46.
Regarding claim 12, which depends on claim 6, Greenberg teaches obtaining the contextual model based on user-defined rules associated with the contextual hub. Greenberg ¶ 57.
Regarding claim 13, which depends on claim 6, Greenberg teaches wherein: identifying the related information comprises determining, using the contextual model, that a message received at a third-party messaging source from the plurality of third-party sources associated with the contextual hub comprises the related information; and adding the link to the related information comprises adding a link that points to the message within the third-party source. In Greenberg, the related information may comprise hypermedia content (e.g., a link to a third-party webpage with “messaging” content). Greenberg ¶ 18.
Regarding claim 14, which depends on claim 6, Greenberg teaches wherein: identifying the related information comprises determining, using the contextual model, that text within a web page that is currently not associated with the contextual hub comprises the related information; and adding the link to the related information comprises adding a link that points to the web page. In Greenberg, the related information may comprise hypermedia content (e.g., a link to a third-party webpage with textual content). Greenberg ¶ 18.
Regarding claim 15, which depends on claim 14, Greenberg teaches associating the web page with the contextual hub based on receiving an indication from a user associated with the contextual hub that the web page is relevant to the contextual hub. Greenberg ¶¶ 27-28, 57.
Regarding claim 16, Greenberg teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
Provide, within a graphical user interface and at a client device associated with a user, a contextual hub comprising content associated with a plurality of third-party sources. In Greenberg, a user device may present first content within a graphical user interface. Greenberg fig. 1 (interface unit 116), ¶ 29. The content may be, for example, text, images, audio, video, or web pages. Id. ¶ 18. The phrase “content associated with a plurality of third-party sources” has been interpreted to include content associated with systems external to the user device (e.g., web-accessible content). See Spec. ¶ 9. In Greenberg, the provided content may originate from external systems. For example, the content may comprise a hyperlink to web-accessible content. Greenberg ¶ 18.
Obtain a contextual model corresponding to the contextual hub based at least in part on contextual information associated with the plurality of third-party sources. In Greenberg, a contextual model (i.e., “user model”) may be obtained based on contextual information. Greenberg fig. 4 (step 406), ¶¶ 21, 52.
Analyze, utilizing the contextual model, third-party source content corresponding with a third-party source of the plurality of third-party sources. In Greenberg, the contextual model may be used to analyze third-party content in order to identify related information. Greenberg fig. 4 (408), ¶ 54.
Receive, from the client device, a notification indicating access of the third-party source. In Greenberg, a notification (i.e., request) from the client device may comprise contextual information. Greenberg ¶ 31. The contextual information may comprise historical content access information. Id. ¶ 32.
Identify, based on analyzing the third-party source content, related information from the third-party source. In Greenberg, the contextual model may be used to identify related information. Greenberg fig. 4 (408), ¶ 54.
Add a link to the related information within the graphical user interface of the contextual hub. In Greenberg, the second content may be sent to the user device for presentation. Greenberg fig. 4 (step 410), ¶¶ 29, 55. The second content may comprise, e.g., a link. Id. ¶¶ 18, 46.
Regarding claim 17, which depends on claim 16, Greenberg teaches generating the contextual model based on user-defined rules associated with the contextual hub. Greenberg ¶ 57.
Regarding claim 18, which depends on claim 16, Greenberg teaches: identify the related information by determining, using the contextual model, that a message received at a third-party messaging source from the plurality of third-party sources associated with the contextual hub comprises the related information; and add the link to the related information by adding a link that points to the message within the third-party source. In Greenberg, the related information may comprise hypermedia content (e.g., a link to a third-party webpage with “messaging” content). Greenberg ¶ 18.
Regarding claim 19, which depends on claim 16, Greenberg teaches: identify the related information by determining, using the contextual model, that text within a web page that is currently not associated with the contextual hub comprises the related information; and add the link to the related information by adding a link that points to the web page. In Greenberg, the related information may comprise hypermedia content (e.g., a link to a third-party webpage with textual content). Greenberg ¶ 18.
Regarding claim 20, which depends on claim 16, Greenberg teaches associate a web page with the contextual hub based on receiving an indication from the user that the web page is relevant to the contextual hub. Greenberg ¶¶ 27-28, 57.

Response to Arguments
Applicant’s arguments with respect to the novelty of the pending claims have been fully considered. Applicant merely alleges that Greenberg does not disclose: (1) analyzing, utilizing the contextual model, third-party source content corresponding with a third-party source of the plurality of third-party sources; (2) identifying based on analyzing the third-party source content, related information from the third-party source; and (3) adding a link to the related information within the graphical user interface of the contextual hub. Reply at 10. However, as explained above in the detailed rejection, Greenberg teaches these limitations. Accordingly, Applicant’s arguments are unpersuasive.
Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144